SHORES, Justice.
This is an appeal from an order of the Circuit Court of Wilcox County denying a motion for a temporary restraining order and preliminary injunction.
On June 26, 1986, the Wilcox County Democratic Executive Committee certified appellant Eddie Beverly winner of the June 24 run-off election for county commissioner, District 3. Also on June 26, appellee Wash J. Smiley filed with the committee a $50.00 bond and a handwritten petition challenging the election results of the race involving himself and Beverly. Smiley filed a supplemental petition of contest prepared by counsel on June 30, 1986.
The election contest commenced on July 17, 1986, before the Wilcox County Democratic Executive Committee. After Smiley rested his case on July 24, 1986, Beverly filed this action, asking the circuit court to enjoin further proceedings in the election contest.
The circuit court denied this request, and Beverly now offers its order for our review.
*649A trial judge is accorded wide discretion in the denial or granting of a preliminary injunction. If no abuse of that discretion can be shown, the court’s action will not be disturbed on appeal. Teleprompter of Mobile v. Bayou Cable TV, 428 So.2d 17 (Ala.1983). Upon appeal, “appellant must show that the trial court committed a clear and palpable error which, unless corrected, will constitute a manifest injustice.” Alabama Education Association v. Board of Trustees of the University of Alabama, 374 So.2d 258, 261 (Ala.1979).
In the case at bar, the appellant makes absolutely no argument that the trial court abused its discretion. Also absent from appellant’s brief is any assertion that the issuance of an injunction was necessary to prevent irreparable injury. The exigency of Mr. Beverly’s predicament at that time is certainly discounted by the fact that he waited until the contest hearings were well under way before even attempting to get injunctive relief.
Accordingly, we find that the circuit court acted well within its discretion in denying Beverly’s motion for a temporary restraining order and preliminary injunction.
AFFIRMED.
TORBERT, C.J., and JONES, ADAMS and STEAGALL, JJ., concur.